 

Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT is made and entered into effective as of
July 13, 2020 (the “Effective Date”), by and between Eon Washington (the
“Executive”) and Bridgeway National Corp., a Delaware corporation (the
“Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company wishes to employ the Executive, and the Executive wishes to
be employed by the Company;

 

WHEREAS, the Company and the Executive wish to set forth in writing the terms
and conditions of the Executive’s employment in this Employment Agreement (the
“Agreement”);

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and of
other good and sufficient consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Executive, intending to be legally
bound hereby, agree as follows:

 

Article 1
Employment, Responsibilities, and Acceptance.

 

1.1 Employment. The Company agrees to employ the Executive, and the Executive
agrees to be so employed, on the terms set forth herein.

 

1.2 Responsibilities. The Executive shall faithfully and diligently perform all
such acts and have such titles, duties, powers, and responsibilities as may be
prescribed or delegated from time to time by the Chief Executive Officer (the
“CEO”). The Executive agrees, during the Employment Term (as defined below) of
his employment with the Company, to devote substantially all of the Executive’s
time and attention to the business and affairs of the Company, except for
vacations and approved leaves of absence. The Executive agrees to adhere to all
of the Company’s policies and procedures as they may from time to time be
amended. In furtherance of the foregoing, the Executive agrees to be employed as
the Company’s Chief Operations Officer – Director of Operations (“COO”).

 

1.3 Acceptance. The Executive hereby accepts such responsibilities and agrees to
render his services hereunder fully, faithfully, and to the best of his ability,
consistent with the terms of this Agreement. During the Employment Term, the
Executive shall render services exclusively to the Company, but, except as
provided below in Section 4.3 of this Agreement, nothing herein shall be deemed
to prohibit the Executive from engaging in civic, academic, professional, trade
association, not-for-profit organization, board memberships, or other personal
activities which are not competitive or in conflict with the business then being
conducted by the Company or any business which, to the knowledge of the
Executive, the Company is preparing to enter, so long as such activities do not
interfere with his day-to-day duties and responsibilities hereunder.

 

 

 

 

1.4 Location. The Executive’s services under this Agreement shall principally be
performed at the Company’s offices in Washington, D.C., subject to reasonable
domestic and overseas travel on behalf of the Company.

 

1.5 Transfer to Affiliate. In the event that the Company transfers the
Executive’s employment, and its obligations hereunder, to an Affiliate of the
Company or an entity under the control of the Company’s management team, the
Company agrees to guarantee all payments owed to the Executive hereunder, and
the Executive agrees that all of his obligations and the Company’s rights
hereunder shall accrue to the entity to which employment is transferred. For
purposes of this Agreement, “Affiliates” shall mean any entity that is
controlled by the Company or is under common control with the Company.

 

Article 2
Compensation.

 

2.1 Base Compensation. During the Employment Term, the Company shall pay an
amount to the Executive in cash compensation at the aggregate annual base rate
of not less than One Hundred Eighty-Five Thousand Dollars ($185,000.00) per
calendar year (the “Base Salary Rate”), subject to such amounts as may be
required to be withheld by law or authorized to be withheld by the Executive,
payable semi-monthly or otherwise in accordance with the Company’s customary
payment schedule for executive personnel. Such base compensation shall be
reviewed at least annually and may be adjusted as may be determined by the
Company in its sole discretion.

 

2.2 Vacation and Personal Time. During the Employment Term, the Executive shall
be entitled to take not less than twenty (20) days’ vacation per calendar year,
which may be taken at any time in accordance with the Company’s vacation
policies as determined by the Company and so as not to interfere unreasonably
with the performance of his duties and responsibilities hereunder. In addition
to vacation time, the Executive shall be entitled to take a reasonable amount of
personal time in connection with the attendance at conferences, conventions, and
business meetings related to the services to be performed by the Executive under
this Agreement, provided that such personal time does not interfere with the
performance of his duties and responsibilities hereunder. In the event of the
termination of this Agreement, the Executive shall be compensated for all
accrued and unused vacation, not to exceed twenty days at his Base Salary Rate
compensation for the relevant period.

 

2.3 Proration. For the purposes of Sections 2.1 and 2.2, any period less than a
full calendar year shall be prorated for the portion thereof which shall be
applicable.

 

2.4 Expenses. The Company shall pay or reimburse the Executive upon the receipt
of appropriate documentation, for reasonable travel, meal and lodging expenses
that he directly incurs in providing services at the request of the Company, all
subject to the terms and conditions of the then-current the Company business
expense reimbursement policy.

 

2.5 Annual Bonus. The Executive may be entitled to receive an annual incentive
bonus in an amount up to forty percent (40%) of the Base Salary Rate. The award
of a bonus as well as the actual bonus amount, if any, payable to the Executive
shall be determined by the Company in its sole discretion, depending upon the
Executive’s attainment of individual and the Company performance objectives. The
Executive’s annual bonus, if any, generally will be paid no later than March
15th of the year following the calendar year to which the performance objectives
relate. In order to receive any bonus, the Executive must be employed through
the date that such bonus is paid.

 

2

 

 

2.6 Equity Incentive Benefits. The Executive will be eligible to receive an
award of 100,000 shares of the Company’s common stock, subject to the approval
of the Company’s Board of Directors and the ‎terms of the Bridgeway National
Corp. 2020 Equity Incentive Plan and the applicable award agreement that will be
issued to the Executive thereunder, ‎both of which will be administered by the
Company in its sole discretion. These shares will be subject to a substantial
risk of forfeiture and the other restrictions, which shall lapse over four (4)
years based on the Executive continuing to provide services to the Company‎.‎

 

2.7 Welfare Benefits. During the Term, the Executive and the Executive’s
dependents, to the extent they are eligible, shall be eligible to participate in
all group health, dental and life insurance plans and all retirement plans that
in each case are generally made available from time to time to employees of the
Company. The Executive acknowledges and agrees that the benefits of such plans
may vary with duties, salary, and length of employment, and that any questions
concerning eligibility, coverage, or duration shall be governed by the terms of
the plans or policies. The Executive further acknowledges and agrees that the
Company reserves the right to modify, suspend, or discontinue any benefit plans,
policies, and practices at any time without notice to or recourse by the
Executive, so long as such action is taken generally with respect to other
similarly situated executives employed by the Company.

 

Article 3
Term and Termination.

 

3.1 Term. The initial term of the Executive’s employment under this Agreement
shall begin on the Effective Date and shall continue until the one (1) year
anniversary of the Effective Date unless sooner terminated as herein provided
(the “Employment Term”). The Executive’s employment shall be extended
automatically for additional successive one (1) year terms unless the Executive
notifies the Company or the Company notifies the Executive in writing not less
than forty-five (45) days prior to the end of any term of his or its intention
not to extend the Employment Term, and unless Executive’s employment is
terminated sooner as provided herein. For purposes of this Agreement,
“Termination Date” shall mean the date this Agreement is permissibly terminated
by either party.

 

3.2 Death. Upon the Executive’s death during the Term, this Agreement shall
terminate immediately. The Company shall pay to the legal representative of the
Executive’s estate, within thirty (30) days after the Company is notified of the
appointment thereof, all amounts due under Article 2 hereof up to the date of
death.

 

3

 

 

3.3 Inability to Perform Principal Duties. In the event the Executive becomes
disabled as defined by Internal Revenue Code Section 409A (“Section 409A”) and
is unable to perform his principal duties as contemplated by this Agreement, and
subject to the requirements of the Americans with Disabilities Act (or any state
law counterpart thereof), if applicable, the Company may on thirty (30) days’
prior written notice, during which time the Executive fails to resume his duties
hereunder, terminate the Executive’s employment under this Agreement, and upon
such termination, the Company shall pay to the Executive or his legal
representative, if applicable, all amounts due under Article 2 hereof up to the
Termination Date. In the event the Executive at any time prior to the
Termination Date disputes any determination by the Company of his inability to
perform his principal duties, the matter shall be resolved by the determination
of three (3) physicians qualified to practice medicine in the United States, one
to be selected by each of the Company and the Executive and the third to be
selected by the designated physicians. The Executive shall otherwise comply with
whatever procedures the Company may reasonably request set forth in any
long-term disability policy of the Company.

 

3.4 Proper Cause. The Company may terminate the Executive’s employment under
this Agreement for “proper cause,” without prior notice (except as otherwise
specified in Sections 3.4(a) and 3.4(d), each requiring prior notice in
accordance with Section 6.1 of this Agreement (“Notice”)). As used in this
Agreement, “proper cause” shall be:

 

(a) any breach by the Executive of any material provision of this Agreement
which breach is not remedied within thirty (30) days after receiving Notice of
such breach specifically citing this Section 3.4(a), provided, however, that the
Company may terminate this Agreement immediately, without providing a cure
period, in the event that the Executive breaches any provision of Article 4, or
any other restrictive covenant obligations that the Executive has with respect
to the Company or its Affiliates;

 

(b) an act of dishonesty by the Executive if such act has a material adverse
impact on the financial interests or business reputation of the Company or its
Affiliates;

 

(c) material failure to perform (other than by reason of disability), or gross
negligence or willful misconduct in the performance of, the Executive’s duties
hereunder if such negligence or misconduct has a material impact on the
financial interest or business reputation of the Company or its Affiliates;

 

(d) breach of the Executive’s duty of loyalty or other fiduciary duties to the
Company or its Affiliates;

 

(e) willful failure of the Executive to follow the reasonable directives of the
CEO or the Board of Directors of the Company pertaining to legal compliance or
audits of the Company or its Affiliates within ten (10) days of receiving Notice
of any such failure to follow such directives;

 

(f) the Executive’s conviction of, or plea of nolo contendere to, a crime which
the Company reasonably determines materially and adversely affects the
reputation of the Company or any of its Affiliates or the Executive’s ability to
perform the services required hereunder;

 

(g) a willful or reckless violation of a material regulatory requirement, or of
any material written policy or procedure applicable to the Company or its
Affiliates, that has a material adverse impact on the financial interests or
business reputation of the Company or its Affiliates; or

 

4

 

 

(h) commission of an act of fraud, embezzlement, or misappropriation by the
Executive with respect to his relations with the Company or any of their
respective employees, customers, agents, or representatives.

 

3.5 Good Reason. The Executive may terminate his employment under this Agreement
for “good reason.” As used in this Agreement, “good reason” shall be:

 

(a) a breach by the Company of any of the material provisions of this Agreement,
which breach is not remedied within thirty (30) days after receiving written
notice of the nature of such breach specifically citing this Section 3.5(a),
which notice shall be provided to the CEO and the Company no later than ninety
(90) days after the initial existence of such act or omission alleged to cause
the breach of a material provision of this Agreement; or

 

(b) a material diminution in the Executive’s duties, authority, and
responsibilities other than changes to which the Executive has consented (which
consent shall not be unreasonably withheld), or that have been eliminated or
cured within sixty (60) days of receipt by the Company of written notice of the
nature of such change, which notice shall be provided to the Company no later
than ninety (90) days after the initial existence of such act or omission
imposing the alleged material change to the Executive’s duties.

 

3.6 Severance. If the Executive’s employment under this Agreement is terminated
other than for death or disability under Section 3.2 or Section 3.3 hereof or
“proper cause” under Section 3.4 hereof or by the Executive for “good reason”
under Section 3.5 hereof, the Company shall pay the Executive all amounts to
which he may be entitled pursuant to Article 2 hereof up to the Termination
Date. Furthermore, conditioned upon the Executive’s execution (and if applicable
non-revocation) of a full waiver and release of all claims against the Company
and its Affiliates and their respective officers, directors, shareholders,
employees and agents in a form that is acceptable to the Company (the “Legal
Release”), the Company shall, within forty-five (45) days after the Termination
Date (provided such termination constitutes a separation from service for
purposes of Section 409A), pay the Executive, in a lump sum less legally
required withholdings, an amount equal to the “Severance Amount”, which for
purposes of this Agreement shall mean an amount equal to the Executive’s Base
Salary Rate as of the Termination Date plus the discretionary bonus, if any,
paid to the Executive for the immediately preceding year. The Company shall
provide the Legal Release to the Executive for his signature within twenty (20)
days of his Termination Date, and the Executive shall deliver to the Company the
fully executed Legal Release no later than twenty-one (21) days of his receipt
of the Legal Release. The Executive shall not be entitled to any other payments
or benefits of any kind except as expressly specified in this Agreement.

 

5

 

 

3.7 Voluntary Termination and Termination for Proper Cause. If the Executive
voluntarily terminates his employment under this Agreement during the Term other
than for “good reason” under Section 3.5 hereof or the Company, with or without
prior notice, terminates the Executive’s employment under this Agreement for
“proper cause” under Section 3.4 hereof, and provided such termination
constitutes a separation from service for purposes of Section 409A, all of the
Executive’s rights and benefits, accrued or payable, present or future, under
this Agreement including all rights and benefits under any fringe benefit plan
or agreement ancillary to this Agreement, shall be immediately forfeited by the
Executive. In such event, the Executive’s only rights and benefits shall be to
receive base salary compensation accrued through the Termination Date, unpaid
reimbursable expenses incurred for the benefit of the Company prior to the
Termination Date, vested benefits or amounts under any savings or retirement
plans (including excess benefit plans), deferred compensation arrangements or
welfare benefit plans, and vested cash and equity amounts with respect to
long-term incentive awards and other incentive awards granted to the Executive.

 

3.8 Executive’s Further Obligations on Termination. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be subject to offset for any lawful indebtedness
owed by the Executive to the Company. Upon termination of the Executive’s
employment, irrespective of the circumstances, the Executive shall in any event
continue to be bound by the applicable provisions of Article 4 hereof.

 

3.9 Compliance with Section 409A.

 

(a) Notwithstanding anything in this Agreement to the contrary, if at the time
of the Executive’s termination of employment with the Company and its Affiliates
the Executive is a “specified employee” as defined in Section 409A, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
avoid the additional tax under Section 409A, then the Company will defer the
payment or the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Executive) until the date that is six months and one business
day following the Executive’s Termination Date (or the earliest date as is
permitted under Section 409A). Any monthly payment amounts deferred pursuant to
this Section will be accumulated and paid to the Executive (without interest)
six (6) months and one business day after his termination of employment in a
lump sum and the balance of payments due the Executive will be paid monthly or
as otherwise provided herein.

 

(b) It is intended that the Agreement comply with Section 409A, and the
Agreement shall be interpreted, administered and operated accordingly. Nothing
herein shall be construed as an entitlement to or guarantee of any particular
tax treatment to the Executive. To the extent that any provision in this
Agreement is ambiguous as to its compliance with Section 409A, the provision
shall be interpreted in a manner so that no payment due to the Executive shall
be deemed an “additional tax” within the meaning of Section 409A(a)(1)(B) of the
Code. For purposes of Section 409A, each payment made under this Agreement shall
be treated as a separate payment. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment. The Executive and the
Company agree that this Agreement may be amended, by mutual agreement, without
any further consideration to the Executive, to the extent needed to avoid
penalties under Section 409A.

 

6

 

 

Article 4
Confidential Information; Non-Competition.

 

4.1 Confidential Information. The Executive acknowledges that as a result of the
Executive’s employment with the Company, the Executive will use, acquire, and/or
add to confidential information of a special and unique nature and value,
including without limitation, all non-public information concerning the business
and affairs of the Company and its Affiliates (such as historical financial
statements, financial projections and budgets, historical and projected sales,
capital spending budgets and plans, the names and backgrounds on key personnel,
personnel training and techniques and materials, systems, procedures, policies,
trade secrets, lists of clients and accounts, compensation formulas and amounts,
strategies, and other confidential business information and trade secrets of the
Company and its Affiliates) (“Confidential Information”). Confidential
Information shall not include any information that is or becomes of general
knowledge or use other than information that becomes of general knowledge or use
because of the Executive’s breach of this Agreement. As a material inducement to
the Company to enter into this Agreement, the Executive agrees to treat as
secret all such Confidential Information and not to, directly or indirectly,
use, disseminate, divulge, copy, or disclose, for any purpose whatsoever, any
Confidential Information, during or after the term of this Agreement, except as
may be required to fulfill the Executive’s duties hereunder or as required by a
court or other tribunal of competent jurisdiction, or by law; provided, however,
that the Executive shall give reasonable written notice to the Company in
advance of being required to disclose Confidential Information, and shall
cooperate with the Company, upon request, to seek appropriate relief to prevent
disclosure.

 

4.2 Return of Confidential Information and Other Company Property. The Executive
agrees that all Confidential Information shall remain the property of the
Company and its Affiliates. Upon termination of employment, whether such
termination was initiated by the Executive or the Company or any of its
Affiliates, or at any time the Company and its Affiliates may request, the
Executive shall immediately return to the Company and its Affiliates (and shall
not retain any copies of) all documents, records, notebooks, computer disks,
tapes and similar repositories or documents containing Confidential Information,
whether prepared by the Executive or any other person, as well as all other
items of the Company’s or its Affiliates’ property in the Executive’s
possession, such as mobile or wireless telephones, computers, Personal Digital
Assistants, facsimile machines, tape recorders, and automobiles.

 

4.3 Non-Competition and Non-Solicitation. During the Term and for one year after
the termination of this Agreement for any reason, the Executive shall not:

 

(a) carry on in the United States of America, or, if a court of competent
jurisdiction determines that the United State of America is overbroad, then in
any U.S. state in which Company is doing business as of the Termination Date,
directly or indirectly either for himself or as a member of any partnership, or
as a stockholder, director, officer, agent or employee of another person, firm
or corporation, or otherwise, any business that competes with the business being
carried on by the Company (or their respective successors or permitted assigns)
as of the Termination Date; provided however that this Section shall not be
violated if the Company acknowledges in writing that such business does not so
compete; or

 

(b) directly or indirectly, induce or attempt to induce any employee of the
Company or its Affiliates to leave its employ, or in any way interfere with the
relationship between the Company or its Affiliates and any employee; or hire or
attempt to hire any person who is or was, during the three months prior to the
Termination Date employed by the Company or any of its Affiliates; or induce or
attempt to induce any customer, client, or other business relation with the
Company or its Affiliates, in either case, as applicable, to cease doing
business with the Company or its Affiliates or reduce the amount of business
done with the Company or its Affiliates, or in any way interfere or attempt to
interfere with the relationship between any such customer, client, or business
relation and the Company or its Affiliates, as the case may be (including,
without limitation, making any negative or disparaging statements about the
Company, its Affiliates and/or their current or former employees).

 

7

 

 

4.4 No Conflicts. The Executive hereby represents and warrants to the Company
that he is not bound by any agreement which conflicts with or prevents the full
performance of his duties and obligations to the Company during or after the
term of this Agreement. The Executive shall not improperly use or disclose any
proprietary information or trade secrets of any person or entity with whom he
has an agreement or to whom he owes a duty to keep such information in
confidence.

 

4.5 Enforcement. If the Executive commits a breach, or threatens to commit a
breach, of any of the provisions of Sections 4.1, 4.2 or 4.3 hereof, the Company
shall have the right and remedy:

 

(a) to have the provisions of this Agreement specifically enforced by any court
having jurisdiction (without posting a bond or other security), it being
acknowledged and agreed by the Executive that the services being rendered
hereunder to the Company are of a special, unique and extraordinary character
and that any such breach will cause irreparable injury to the Company and that
money damages will not provide an adequate remedy to the Company; and

 

(b) to require the Executive to account for and pay over to the Company all
material compensation, profits, moneys, accruals, increments or other benefits
derived or received by the Executive as the result of any transactions
constituting a breach of any of the provisions of Sections 4.1, 4.2 or 4.3
hereof, and the Executive hereby agrees to account for and pay over such
benefits to the Company.

 

Each of the rights and remedies enumerated in this Section 4.5 shall be
independent of the other, and shall be severally enforceable, and such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or equity.

 

4.6 Assignment of Intellectual Property Rights. The Executive hereby irrevocably
assigns, transfers and conveys, or shall cause to be assigned, transferred and
conveyed to the Company, any and all interest of the Executive in all
Intellectual Property (as defined below) created in the course of his employment
and used in connection with the business of the Company, to the extent not
previously assigned, transferred or conveyed. For purposes of this Agreement,
“Intellectual Property” shall include all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations thereof, all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, and all trade
secrets and confidential information. Subject to the provisions of the last
sentence hereof, any Intellectual Property relating to the business of the
Company that is developed by the Executive during the Term shall remain the
property of the Company. The Executive shall fully cooperate with the Company to
take any and all actions necessary to give effect to the provisions of this
Section 4.6, including without limitation the execution of documents and the
filing of applications. If the Company is unable, after reasonable effort, to
secure such cooperation needed to apply for or prosecute any patent, copyright,
or other right or protection relating to Intellectual Property, the Executive
hereby designates and appoints the Company and its duly authorized officers and
agents as the Executive’s agent and attorney-in-fact, to act for and on the
Executive’s behalf to execute, verify and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights and other rights and protection thereon with the same legal
force and effect as if executed by him. Such appointment shall be irrevocable
and coupled with an interest.

 

8

 

 

4.7 Revision. If any provision of Sections 4.1, 4.2, or 4.3 hereof is held to be
unenforceable because of, as applicable, its scope, duration or area, the
parties agree that the maximum duration or scope or area reasonable under such
circumstances shall be substituted for the stated duration or scope or area, and
that the court shall revise the restriction contained herein to cover the
maximum duration, scope, and/or area permitted by law. The parties specifically
acknowledge and agree that a court of competent jurisdiction may revise the
provisions of Sections 4.1, 4.2, or 4.3.

 

Article 5
Jurisdiction

 

The parties hereby irrevocably submit to the jurisdiction of the courts of the
District of Columbia with respect to the interpretation and enforcement of the
provisions of this Agreement and the transactions contemplated hereby. Each of
the parties hereby waives any right to assert and agrees not to assert as a
defense in any action, suit, or proceeding for the interpretation or enforcement
of this Agreement that it is not subject to such action, suit, or proceeding,
that such action, suit, or proceeding may not be brought or is not maintainable
in said courts, that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts. Each of the parties hereby
consents to and grants any such court jurisdiction over the person of such party
and over the subject matter of such action, suit or proceeding and hereby
irrevocably agrees that all claims with respect to such action, suit or
proceeding shall be heard and determined in such court; provided that nothing
herein shall preclude either party from bringing an action, suit or proceeding
in any other court for the purpose of enforcing the provisions of this Article 5
or enforcing a judgment previously entered by a court in respect of any such
claim.

 

Article 6
Miscellaneous Provisions.

 

6.1 Notices. All notices provided for in this Agreement shall be in writing and
shall be delivered personally to the party to receive the same, given by
electronic means, or when mailed first class postage prepaid, by registered or
certified mail, return receipt requested, addressed to the party to receive the
same as set forth below, or such other address as the party to receive the same
may have specified by written notice given in the manner provided for in this
Section 6.1. All notices shall be deemed to have been given as of the date of
personal delivery, transmittal or mailing thereof.

 

9

 

 

  (a) If to the Executive, to:           Eon Washington     c/o the address on
file with the Company’s Human Resources Dept.         (b) If to the Company, to:
          Bridgeway National Corp.     1015 15th Street NW, Suite 1030‎    
Washington D.C. 20005     Attn: Chief Executive Officer           with a copy
to:           Loeb & Loeb     345 Park Avenue     New York, NY 10154     Attn:
Mark Goldberg

 

6.2 Entire Agreement. This Agreement sets forth the entire agreement of the
parties relating to the terms of the Executive’s employment by the Company and
continuing obligations to the Company upon separation of employment from the
Company, and is intended to supersede all prior negotiations, understandings,
and agreements concerning such subject matter. No provision of this Agreement
may be waived or changed except by a writing signed by the party against whom
such waiver or change is sought to be enforced. Except as to those provisions
where notice is required to be given within a specified period of time after the
occurrence of the event, the failure of any party to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
such provision.

 

6.3 Applicable Law. All questions with respect to the construction of this
Agreement, and the rights and obligations of the parties hereunder, shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to conflicts of law principles thereof. If any provision of this
Agreement or the application thereof to any party or circumstance is, for any
reason and to any extent, deemed invalid or unenforceable, the remainder of this
Agreement and the application of that provision to either party or circumstance
shall not be affected but rather shall be enforced to the extent permitted by
law. This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Agreement to be
drafted.

 

6.4 Dispute. In any action relating to or arising from this Agreement, or
involving its application, the parties shall each bear their own respective
expenses incurred in connection with the action, including court costs and
reasonable attorneys’ fees.

 

6.5 Headings. The Article and Subject headings are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
or intent of any provision of this Agreement.

 

6.6 Assignment. The Company shall have the right to assign this Agreement,
and/or its rights and/or obligations hereunder, to a third party. The Company
shall give reasonable written notice to the Executive prior to the effective
date of any such assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assignable by the Executive.

 

10

 

 

6.7 Provisions Severable. The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part. If any
provision of this Agreement is, for any reason, held to be invalid or
unenforceable, the other provisions of this Agreement will remain enforceable
and the invalid or unenforceable provision will be deemed modified so that it is
valid and enforceable to the maximum extent permitted by law.

 

6.8 Waiver. Neither any failure nor any delay on the part of either party hereto
to exercise any right, remedy, power, or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power, or privilege preclude any other or further exercise of the
same or of any other right, remedy, power, or privilege, nor shall any waiver of
any right, remedy, power, or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power, or privilege with respect to
any other occurrence.

 

6.9 Survival. The provisions in this Agreement that contemplate obligations on
the Executive’s part after his employment with the Company ends, for whatever
reason, shall survive the cessation of his employment.

 

(Signature Page follows)

 

11

 

 

  COMPANY:       BRIDGEWAY NATIONAL CORP.       By:     Name: Eric Blue   Title:
Chief Executive Officer         EXECUTIVE:           Eon Washington

 

12

 